t c summary opinion united_states tax_court patricia d arias petitioner v commissioner of internal revenue respondent docket no 4976-05s filed date patricia d arias pro_se kelly m davidson for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code unless otherwise indicated subsequent section references are to the internal_revenue_code as in effect for the year at issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined for a deficiency in petitioner’s federal_income_tax of dollar_figure the issue for decision is whether dollar_figure received by petitioner constitutes alimony or separate_maintenance payments includable in gross_income for the stipulated facts and exhibits received in evidence are incorporated herein by reference at the time the petition was filed petitioner resided in flagstaff arizona background a consent decree of dissolution of marriage with children decree was filed on date in the superior court of the state of arizona dissolving the marriage of petitioner and arnold s arias arias the decree ordered arias to pay child_support of dollar_figure a month and spousal maintenance of dollar_figure a month both to be paid_by wage assignment through the support clearinghouse clearinghouse the decree provides that spousal maintenance will terminate automatically upon petitioner’s death petitioner and arias have not resided in the same household since during petitioner received directly from aria sec_24 payments of dollar_figure by check for a total of dollar_figure child_support payments represented dollar_figure of the total and is not at issue here arias made the payments directly to petitioner he did not use a wage assignment through the clearinghouse and clearinghouse records reflect no payments each check to petitioner however bore a notation that it was for spousal maintenance and child_support petitioner failed to report any amount as income from alimony or separate_maintenance on her federal tax_return for discussion as the issue for decision in this case is a question of law sec_7491 does not apply petitioner argues that under arizona state law dollar_figure of the payments that she received from arias constitutes a gift to her and is not taxable respondent contends that the dollar_figure paid_by arias constitutes income to petitioner as alimony or separate_maintenance for purposes of federal_income_tax under sec_71 gross_income includes amounts received as alimony or separate_maintenance payments sec_71 defines the term alimony_or_separate_maintenance_payment as any payment in cash if a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse the payments at issue totaling dollar_figure for the year meet the specifications of sec_71 and b petitioner however relies on two state statutes for her position that the contested payments she received are gifts and not income the first of these ariz rev stat ann sec 441a established the clearinghouse to receive disburse and monitor support payments arizona revised statutes annotated sec 46-441b requires all orders of support to direct payment of support or maintenance through the clearinghouse unless otherwise provided arizona revised statutes annotated sec 46-441h provides that payments made directly to a person other than the clearinghouse shall not be credited against the support obligation unless direct payments were ordered by the court or are made by agreement of the parties it is clear that the decree in this case required arias to make his payments through the clearinghouse and that he did not do so the second statutory provision on which petitioner relies ariz rev stat ann sec 25-510b states that in any proceeding under this chapter chapter family support duties records of payments maintained by the clearinghouse are prima facie evidence of payments made and disbursed and are rebuttable only by a specific evidentiary showing to the contrary under this provision when the state court is considering matters under chapter family support duties for state support purposes clearinghouse records are important pieces of evidence the parties stipulated a copy of a document published by the arizona supreme court administrative office of the courts family law unit at page six of the document it states that if child_support payments are not sent through the clearinghouse the court may consider those payments as ‘gifts’ and not as child_support for purposes of any payment dispute between petitioner and arias that may be brought to the attention of the state court petitioner may rely on state statutes the parties agree that the payments at issue here however are not child_support payments the question to be decided by this court is whether petitioner’s receipt from arias of the dollar_figure over and above dollar_figure of child_support is income to her for federal_income_tax purposes under the constitution the laws of the united_states are the supreme law of the land that bind the judges in every state notwithstanding any state law to the contrary u s 1since clearinghouse records are rebuttable by specific contrary evidence however arias’s canceled checks would be specific evidence showing payment of his support obligations const art vi cl the decision of the tax_court is to be made under federal_law the internal_revenue_code this is not a proceeding under chapter family support duties under arizona state law the laws of a state cannot govern issues of federal tax law 327_us_280 681_f2d_534 n 8th cir it is true that sec_102 excludes from gross_income the value of property received as a gift a gift in the statutory sense however proceeds from a detached and disinterested generosity 351_us_243 out of affection respect admiration charity or like impulses 343_us_711 the most critical consideration is the transferor’s intent 302_us_34 see 363_us_278 because of the acrimony between petitioner and arias it is doubtful that the payments proceeded from detached and disinterested generosity out of arias’s affection respect admiration charity or like impulses arias testified that his intent was to pay petitioner spousal maintenance and child_support the circumstances support his testimony the court finds that dollar_figure of the payments received by petitioner from arias in is includable in her gross_income as alimony or separate_maintenance payments under sec_71 reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
